Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1 and 4-14 are pending. Claims 1 and 4-14 are under examination.

Drawings
The drawing filed 11/02/2021 is accepted by the examiner.

Withdrawn rejections
Applicant's amendments and arguments filed 11/02/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The amendments filed 11/02/2021 have overcome the objection to the drawing and specification in the non-final mailed 08/04/2021. 
Applicant’s argument have overcome the 103(a) rejection of claims 1-2, 5-14 over ‘564 (JP 2005 239564, Published 08-2005), ‘586 (US PGPub 2013/0284586, Published 10-2013) and Ramapriya et al. (Thermal Coupling Links to Liquid-Only Transfer Streams: An Enumeration Method for New FTC Dividing Wall Columns, AIChE Journal, Vol. 62, No. 4, pp. 1200-1211, Published 04-2016), in the non-final mailed 
Applicant’s argument have overcome the 103(a) rejection of claim 4 over ‘564 (JP 2005 239564, Published 08-2005), ‘586 (US PGPub 2013/0284586, Published 10-2013) and Ramapriya et al. (Thermal Coupling Links to Liquid-Only Transfer Streams: An Enumeration Method for New FTC Dividing Wall Columns, AIChE Journal, Vol. 62, No. 4, pp. 1200-1211, Published 04-2016), as applied to claims 1-2, 5-14 and in further view of ‘117 (CN1054117, Published 07-2000), in the non-final mailed 08/04/2021. Specifically, see applicant’s arguments filed 11/02/2021, written page 7 lines 6-8 from the bottom.
The ODP rejection of claims 1-14 over US patent 10,508,074 is withdrawn because of the approved signed terminal disclaimer filed 08/12/2020.

Allowable Subject Matter
Claims 1 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘564 (JP 2005 239564, Published 08-2005. As cited in the IDS filed 11/25/2019. As cited as D1 in the Written Opinion for PCT/FR2018/051645. All references to 564 are made to a machine translation).
564 teaches (p. 3-4 of 17) the purification of an acrylic ester via passing the acrylic ester through the immediately below dividing wall column.

    PNG
    media_image1.png
    598
    774
    media_image1.png
    Greyscale

564 teaches the acrylate esters dimethylaminoethyl acrylate (par. 18-19). 564 teaches the acrylate esters are made by transesterifying a (methy)acylate ester with the corresponding alcohol (par. 2).
However, 564 does not teach the dividing wall column being joined to the bottom of the column in the bottom part. 564 does not teach the current dividing wall column yielding a more pure product. See Examples 3-4 in the current specification.
It would not have been obvious to have modified the prior art to arrive at the instant invention. There being no motivation to do so.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/JAFAR F PARSA/Primary Examiner, Art Unit 1622